                         IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                         TYLER DIVISION

CHARLES BRYANT                                    §
v.                                                §     CIVIL ACTION NO. 6:18cv395
LORIE DAVIS                                       §


                               ORDER OF PARTIAL DISMISSAL


       The above-entitled and numbered civil action was referred to United States Magistrate Judge

K. Nicole Mitchell, who issued a Report recommending that the Defendant’s motion for summary
judgment be granted as to all of the claims except for Plaintiff’s allegation that he is being served
sack meals which he cannot eat because of cross-contamination with food for which he has religious
prohibitions. The Magistrate Judge also recommended that the Plaintiff be required to clarify his
remaining claim.

       The Defendant has filed objections to the Report and the Plaintiff has filed a supplemental
brief clarifying his claim. The Plaintiff states that he reserves the right to object to the Report, but
did not file timely objections. He filed a motion for extension of time, which was granted, but he
did not file objections.     Instead, he has sought another extension. The docket shows that
Bryant received the Report on August 13, 2019 and has had ample time in which to file
objections. His request for a second objection is without merit.            However, the court may
entertain appropriate motions upon a showing of good cause.

        The Court has conducted a de novo review of the Defendant’s objections and has determined
that these are without merit. These objections contained summary judgment evidence which should
have been included in the motion for summary judgment and not presented for the first time in
objections to the Magistrate Judge’s Report.



                                                   1
       The Report of the Magistrate Judge, which contains proposed findings of fact and
recommendations for the disposition of the case, has been presented for consideration. The court
has conducted a de novo review of the objections raised by Defendant to the Report. It concludes
that the findings and conclusions of the Magistrate Judge are correct and adopts the same as the
findings and conclusions of the court. It is accordingly

       ORDERED that the Defendant’s motion for summary judgment (docket no. 13) is

GRANTED as to all claims except for Plaintiff’s allegation that he is being served sack meals which

he cannot eat because of cross-contamination with food for which he has religious prohibitions. The

motion for summary judgment is DENIED as to that claim. It is further
        ORDERED that the Defendants shall have 30 days in which to respond to the Plaintiff’s

supplemental brief (docket no. 32) with regard to the remaining claim in the lawsuit. Finally, it is

           ORDERED that the Plaintiff’s second motion for extension of time (docket no. 33) is
DENIED without prejudice to the filing of a proper motion with a showing of good cause.

               .    SIGNED this the 27th day of September, 2019.




                                                             _______________________________
                                                             RICHARD A. SCHELL
                                                             UNITED STATES DISTRICT JUDGE




                                                 2
